Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-6 on 9/19/19 is acknowledged.  Claims 1-6 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements submitted on 9/19/19, 11/20/19, and 2/4/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: “hermitically” appears to be misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the durometer hardness value in “an elastic body having a durometer hardness of E20 or less” is unclear.  In light of the originally filed 
Claim 5 is rejected because “an autoclave” appears to raise an antecedent basis issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Pub. No. 2015/0233865, cited in IDS) in view of Moles (US Pub. No. 2009/0074615, cited in IDS). 
As to claim 1, Onuma teaches a method of manufacturing a microchannel chip by joining together a resin channel substrate having microchannels formed on at least one side thereof and a resin lid substrate (e.g., figs. 1A-1C, [0023] et seq.), the method comprising: a step (A) wherein surface modification treatment (e.g., gas phase surface treatment, [0023] et seq.) is applied on joining surfaces of the channel substrate and the lid substrate; and a step (B) wherein, after the step (A), the joining surfaces of the channel substrate and the lid substrate are mated and the channel substrate and the lid substrate are pressurized under heating (e.g., [0029] et seq.).  
Regarding claim 1, Onuma does not specifically teach “pressurized under heating via a fluid”.  Moles teaches in e.g., [0038] et seq., an autoclave method utilizes 
As to claim 2, see e.g., [0031] of Onuma. 
As to claims 3 and 6, see e.g., [0138] of Onuma.
As to claims 4 and 5, see e.g., [0038] of Moles.  See motivation statement above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/30/2021